ORDER
The reinstatement to the practice of law of BASIL D. BECK, JR., of BRIDGETON having been conditioned on his continued employment with the firm of Yasser, Spitalniek, Bloom & Mazin, as set forth in this Court’s Order of December 13, 1991,
And the association of said BASIL D. BECK, JR., with the firm of Vasser, Spitalniek, Bloom & Mazin having been terminated, effective January 28, 1992,
And good cause appearing;
It is ORDERED that BASIL D. BECK, JR., is suspended from the practice of law, effective January 28, 1992, and until the further Order of the Court; and it is further
ORDERED that pursuant to Rule 1:20-12, Joseph W. Veight, III, Esquire, and Theresa Christian-Hunsberger, Esquire, are designated trustees of the practice of said Basil D. Beck, Jr., effective immediately and until further Order of the Court and, in that capacity, shall see to the notification of clients and the distribution of open files as soon as may be practicable.